        Case 2:16-md-02724-CMR Document 1008 Filed 05/28/19 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA



 I~ RE: GENERIC PHAR:\1ACEUTICALS                         MDL 2724
 PRICING ANTITRUST LITIGATION                             16-MD-2724


 THIS DOCUMENT RELATES TO:                                HON. CYNTHIA M. RUFE

 Humana Inc. v. Actavis Elizabeth. LLC et al.             Individual Case No. 2:18-cv-03299-
                                                          CMR



           JOINT STIPULATION TO STRIKE PORTIONS OF HUMANA'S
        SECOND AMENDED COMPLAINT AND DISMISS THE PRA VAST A TIN
               CLAIMS AS TO DEFENDANTS MYLAN N.V., MYLAN
        PHAR1\1ACEL'TICALS, INC., MYLAN INC., AND UDL LABORATORIES

         WHEREAS, Plaintiff, Humana Inc. ("Humana") filed an initial Complaint in the above-

captioned matter on August 3, 2018, which is centralized for pretrial proceedings as part of In re

Generic Pharmaceuticals Pricing Antitrust Litigation, Case No. 16-md-02724-CMR, MDL No.

2724;

        WHEREAS, Humana filed an Amended Complaint on December 21, 2018, which

alleged that Defendants Mylan N.V., Mylan Pharmaceuticals, Inc., Mylan Inc., and lJDL

Laboratories Inc. (collectively "Mylan") conspired to fix the prices of generic pravastatin in

violation of Section I of the Sherman Act (Count LXXXI) and certain state antitrust and

consumer protection Jaws (Count LXXXII and LXXXIII), for unjust enrichment (LXXXIV), and

for declaratory and injunctive relief under Section 16 of the Clayton Act (LXXXV);

        WHEREAS, on February 21, 2019, pursuant to an agreement between Humana and

:viylan, Humana filed a Notice of Voluntary Dismissal Pursuant to Fed. R. Civ. P. 4l(a)(l)(A)(i)

to dismiss Counts LXXXI - LXXXV of the Amended Complaint against Mylan without

prejudice;
       Case 2:16-md-02724-CMR Document 1008 Filed 05/28/19 Page 2 of 4




       WHEREAS, the parties wish to conform Humana's Second Amended Complaint, filed

April 1, 2019, to reflect the February 21, 2019 Notice of Dismissal without the need at this time

to file a Third Amended Complaint.

       NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and among the

undersigned counsel, on behalf of their respective clients, as follows:

        I.     Counts LXXXI - LXXXV of the Amended Complaint against Mylan are

voluntarily dismissed without prejudice to Humana's right to later file a motion for leave to

amend its complaint to re-allege pravastatin claims against Mylan, and with each party bearing

its own costs, expenses and attorneys' fees. This stipulation of dismissal is not to be construed as

an adjudication on the merits.

       2.      The pravastatin allegations identified below shall be stricken as to Mylan from

Humana's April I, 2019 Second Amended Complaint as follows:

                                                      '
 Paragraph Allegation (edits      in red)     '
                                                                                                '




 68            Defendant Mylan Pharmaceuticals, Inc. is a West Virginia corporation with its
               principal place of business in Morgantown, West Virginia. During the relevant
               time period, Mylan Pharmaceuticals Inc., participated in the alleged conspiracy
               marketed and sold one or more of the Subject Drugs throughout the United
               States, and was a leading manufacturer of Amitriptyline, Benazepril,
               Clomipramine, Digoxin, Divalproex, Doxycycline, Levothyroxine, Pravastatin,
               Propranolol, and Verapamil.

 106           Defendants Actavis, Apotex, Dr. Reddy's, Glenmark, Lupin, Mylan; Teva, and
               Zydus shall collectively be referred to as the "Pravastatin Defendants."

 634           Pravastatin Defendants Actavis, Apotex, Dr. Reddy's, Glenmark, Lupin, Mylan,
               Teva, and Zydus dominate the market for Pravastatin.

 640           Although WAC data is not available for Actavis, Dr. Reddy's, or Glenmark, Bf
               Mylan. upon information and belief, they implemented virtually identical price
               increases at virtually the same time in their generic Pravastatin products.

 641           Prices continued to increase after August of 2013. In the October 2014 letters
               Senator Sanders and Representative Cummings sent to generic manufacturers as
               part of their investigation, they outlined the price increase Pravastatin saw
               between October 2013 and April 2014. The sent letters to Defendants~~- 1--:-:, Dr.

                                                  2
         Case 2:16-md-02724-CMR Document 1008 Filed 05/28/19 Page 3 of 4




               Reddy's, Apotex, Teva, and Zydus, and depicted the following price increases
               during that six-month period:

 Count         VIOLATION OF SECTION 1 OF THE SHER1VIAN ACT
 LXXXI         (PRA VAST ATIN)
               (As to Actavis, Apotex, Dr. Reddy's, Glenmark, Lupin, Mylan, Teva, and
               Zydus)

 Count         FOR CONSPIRACY AND COMBINATION IN RESTRAINT OF TRADE
 LXXXII        UNDER STATE LAWS (PRAVASTATIN)
               (As to Actavis, Apotex, Dr. Reddy's, Glenmark, Lupin, Mylan, Teva, and
               Zydus)

 Count         UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER ST ATE LAW
 LXXXIII       (PRA VAST ATIN)
               (As to Actavis, Apotex, Dr. Reddy's, Glenmark, Lupin, Mylan, Teva, and
               Zydus)

 Count         UNJL'ST ENRICHMENT UNDER ST ATE LAW (PRA VASTATIN)
 LXXXIV
               (As to Actavis, Apotex, Dr. Reddy's, Glenmark., Lupin, Mylan, Teva, and
               Zydus)

 Count         DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF
 LXXXV         THE CLAYTON ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF
               THE SHERMAN ACT (PRA VAST AIN)
               (As to Actavis, Apotex, Dr. Reddy's, Glenmark, Lupin, Mylan, Teva, and
               Zydus)



         3.    If Humana files a Third Amended Complaint after the date of this Stipulation for

any reason, it shall amend the pravastatin allegations as to Mylan consistent with Paragraph 2

above.

         IT IS SO STIPULATED.




                                                3
     Case 2:16-md-02724-CMR Document 1008 Filed 05/28/19 Page 4 of 4




Dated: May 20, 2019



 LOWEY DAt-,,~ENBERG, P.C.                  WILSON SONSINI GOODRICH &
                                            ROSATI, PC

By: Isl Peter D. St. Phillip                ls/Chui Pak
Peter D. St. Phillip                        Chui Pak
Jennifer Risener                            Jeffrey C. Bank
Lee Yun Kim                                  1301 Avenue of the Americas
44 South Broadway, Suite 1100               40th Floor
White Plains, New York I 060 I              New York, New York 10019
Tel: 914-997-0500                           Tel: (212) 497-7726
PStPhillip@lowey.com                        Fax: (212) 999-5899
JRisener@lowey.com                          cpak@wsgr.com
LKim@lowey.com                              jbank@wsgr.com

Laura K. ~ummert                            Seth C. Silber
LOWEY DANNENBERG, P.C.                      WILSON SONSINI GOODRICH &
I 00 Front Street, Suite 520                ROSATI, PC
West Conshohocken, Pennsylvania 19428       1700 K Street, NW
Tel: 215-399-4785                           Fifth Floor
LM ummert@lowey.com                         Washington, DC 20006
                                            Tel: (202) 973-8824
Todd Schneider                              Fax: (202) 973-8899
Jason Kim                                   ssilber@wsgr.com
Kyle Bates
SCHNEIDER WALLA CE COTTRELL                 Adam K. Levin
KONECKY WOTKYNS LLP 2000 Powell             Benjamin F. Holt
Street, Suite 1400                          Justin W. Bernick
Emeryville, California 94608                HOGAN LOVELLS US LLP
Tel.: 415-421-7100                          555 Thirteenth Street, NW
tschneider@schneiderwallace.com             Washington, D.C. 20004
jkim@schneiderwallace.com                   Tel: (202) 637-5600
kbates@schneiderwallace.com                 Fax: (202) 637-5910
                                            adam.levin@hoganlovells.com
Counsel for Humana Inc.                     benjamin.holt@hoganlovells.com
                                            justin.bernick@hoganlovells.com

                                            Counsel for Defendants Mylan Inc.,
                                            Mylan Pharmaceuticals, Inc., UDL
                                            Laboratories, Inc., and Mylan N. V.




                                        4
